Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 01/29/2021. Claims 1-3, 6, 8-9, 11-12, 15-16, and 18. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 9-12, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al (U.S. Pub No. 2010/0257165 A1), and in view of Epelman-Wang et al (U.S. Patent No. 9,805,373), De Mes (U.S. Pub No. 2004/0267815 A1).

As per claim 1, Jin discloses a method of presenting personal and public search results to a user, comprising: 
at a computing system having memory and one or more processors(Par [: 
receiving a search query from a user (Par [0008] receive search query);
obtaining public search results for the search query; obtaining search results information by analyzing the public search results (Par [0020] search result); 
preparing note information for the one or more relevant notes (Par [0017]); and 
determining that one or more additional relevant notes exist by comparing the search results information to the stored notes of the user within the personal database (Abstract,  and par [0017] comparing the search result to the attributes);
concurrently presenting at least a subset of the prepared note information and at least a subset of the public search results to the user (Abstract and par [0017-0020] present search result)

Jin discloses user profile like attribute and compare the attribute with the search result to return relevance result. Jin silence about extracting one or more terms from the search query. 

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Epelman-Wang into the teachings of Jin in order to provide a user with a search result (Col 4 lines 38-41).
Jin and Epelman-Wang disclose searching relevance query and return the search result. JIn and Epelman-Wang do not explicitly discloses determining that one or more relevant private notes exist within a personal database of the user by comparing the one or more terms to stored private notes of the user within the personal database; and the one or more additional relevant private notes; determining that one or more additional relevant notes exist by comparing the search results information to the stored notes of the user within the personal database; presenting at least a subset of the prepared note and a subset of relevance result.
However, De Mes discloses determining that one or more relevant private notes exist within a personal database of the user by comparing the one or more terms to stored private notes of the user within the personal database; and the one or more additional relevant private notes; determining that one or more additional relevant notes exist by comparing the search results information to the stored notes of the user within the personal database (Par [0037-0038]);
presenting at least a subset of the prepared note and a subset of relevance result (Par [0037] return multiple search result).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in De Mes into the teachings of Jin as modified by Epelman-Wang in order to provide an improve method and storing web oages and other web resources (Par [0007]).
As per claim 11, Jin discloses the method of claim 1, wherein comparing the extracted one or more terms to the stored notes of the user within the personal database comprises comparing the extracted one or more terms to information of the stored notes of the user, the information including, for a first stored note, one or more of: one or more tags for the first stored note; a time associated with the first stored note; a geo-location associated with the first stored note; and content attributes of the first stored note (Par [0017]). 
Jin does not explicitly disclose private node. However, Epelman-Wand discloses private node (Col 9 lines 30-49).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Epelman-Wang into the teachings of Jin in order to provide a user with a search result (Col 4 lines 38-41).As per claim 12, Jin discloses a computing system comprising: one or more processors; and memory 
receiving a search query from a user (Par [0008] receive search query);
obtaining public search results for the search query; obtaining search results information by analyzing the public search results (Par [0020] search result); 
preparing note information for the one or more relevant notes (Par [0017]); and 
determining that one or more additional relevant notes exist by comparing the search results information to the stored notes of the user within the personal database (Abstract,  and par [0017] comparing the search result to the attributes);
concurrently presenting at least a subset of the prepared note information and at least a subset of the public search results to the user (Abstract and par [0017-0020] present search result with )

Jin discloses user profile like attribute and compare the attribute with the search result to return relevance result. Jin silence about extracting one or more terms from the search query. 
However, Epelman-Wang discloses extracting one or more terms from the search query (Col 9 lines 30-49. Extracting query term, matching term with profile of a user).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Epelman-Wang into the teachings of Jin in order to provide a user with a search result (Col 4 lines 38-41).
Jin and Epelman-Wang disclose searching relevance query and return the search result. JIn and Epelman-Wang do not explicitly discloses determining that one or more relevant private notes exist within a personal database of the user by comparing the one or more terms to stored private notes of the user within the personal database; and the one or more additional relevant private notes; determining that one or more additional relevant notes exist by comparing the search results 
However, De Mes discloses determining that one or more relevant private notes exist within a personal database of the user by comparing the one or more terms to stored private notes of the user within the personal database; and the one or more additional relevant private notes; determining that one or more additional relevant notes exist by comparing the search results information to the stored notes of the user within the personal database (Par [0037-0038]);
presenting at least a subset of the prepared note and a subset of relevance result (Par [0037] return multiple search result).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in De Mes into the teachings of Jin as modified by Epelman-Wang in order to provide an improve method and storing web oages and other web resources (Par [0007]).As per claim 17, Jin discloses the system of claim 12, wherein the search query is received via a user entry in a web browser (Par [0041]). As per claim 18, Jin discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a computing system, cause the computing system to: 
receiving a search query from a user (Par [0008] receive search query);
obtaining public search results for the search query; obtaining search results information by analyzing the public search results (Par [0020] search result); 
preparing note information for the one or more relevant notes (Par [0017]); and 

concurrently presenting at least a subset of the prepared note information and at least a subset of the public search results to the user (Abstract and par [0017-0020] present search result with )

Jin discloses user profile like attribute and compare the attribute with the search result to return relevance result. Jin silence about extracting one or more terms from the search query.
However, Epelman-Wang discloses extracting one or more terms from the search query (Col 9 lines 30-49. Extracting query term, matching term with profile of a user).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Epelman-Wang into the teachings of Jin in order to provide a user with a search result (Col 4 lines 38-41).
Jin and Epelman-Wang disclose searching relevance query and return the search result. JIn and Epelman-Wang do not explicitly discloses determining that one or more relevant private notes exist within a personal database of the user by comparing the one or more terms to stored private notes of the user within the personal database; and the one or more additional relevant private notes; determining that one or more additional relevant notes exist by comparing the search results information to the stored notes of the user within the personal database; presenting at least a subset of the prepared note and a subset of relevance result.
However, De Mes discloses determining that one or more relevant private notes exist within a personal database of the user by comparing the one or more terms to stored private notes of the user within the personal database; and the one or more additional relevant private notes; determining that 
presenting at least a subset of the prepared note and a subset of relevance result (Par [0037] return multiple search result).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in De Mes into the teachings of Jin as modified by Epelman-Wang in order to provide an improve method and storing web oages and other web resources (Par [0007]).


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al, and Epelman-Wang et al, and De Mes, and further in view of Ford (U.S. Pub No. 2003/0144831 A1).
As per claim 3, Jin and Epelman-Wang  and De Mes do not explicitly disclose the method of claim 1, further comprising determining that the personal database includes the one or more relevant notes by utilizing natural handwriting recognition (NHR). 
However, Ford discloses determining that the personal database includes the one or more relevant notes by utilizing natural handwriting recognition (NHR) (Par [0003] and figure 1).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ford into the teachings of Jin as modified by Epelman-Wang and De Mes in order to identify the inputted communication (Par [0028]).



Claims 4-7, 13-15, and 19-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al, and Epelman-Wang et al, and De Mes, and further in view of Girouard et al (U.S. Pub No. 2008/02566194 A1).
As per claim 4, Jin and Epelman-Wang and De Mes do not explicitly disclose the method of claim 1, wherein concurrently presenting at least a subset of the prepared note information and at least a subset of the public search results to the user comprises displaying the at least a subset of the prepared note information on a webpage with the at least a subset of the public search results.
However, Girouard discloses wherein concurrently presenting at least a subset of the prepared note information and at least a subset of the public search results to the user comprises displaying the at least a subset of the prepared note information on a webpage with the at least a subset of the public search results (Par [0016, 0045]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Girouard into the teachings of Jin as modified by Epelman-Wang and De Mes in order to provide capabilities to locate and retrieve information (Par [0004]).As per claim 5, Girouard discloses the method of claim 1, wherein presenting the at least a subset of the prepared note information comprises displaying the at least a subset of the prepared note information as a popup window or a link on a webpage (par [0035]). As per claim 6, Girouard discloses the method of claim 1, wherein presenting the at least a subset of the prepared note information comprises displaying a preview of a first note of the one or more relevant notes (par [0007]). .



Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al, and Epelman-Wang et al, and De Mes, and further in view of Gajda et al (U.S. Pub No. 2009/0070309 A1).
As per claim 8, Jin and Epelman-Wang and De Mes do not explicitly disclose the method of claim 1, wherein presenting the at least a subset of the prepared note information comprises displaying a thumbnail image of a first note of the one or more relevant notes.
However, Gajda discloses wherein presenting the at least a subset of the prepared note information comprises displaying a thumbnail image of a first note of the one or more relevant notes (Par [0055-0056] fig 5).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Gajda into the teachings of Jin as modified by Epelman-Wang and De Mes for assisting a user in constructing a search query (Par [0001]).
As per claim 16, Gajda discloses the system of claim 12, wherein presenting the at least a subset of the prepared note information comprises displaying a thumbnail image of a first note of the one or more relevant notes (Par [0055-0056] and fig 5).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 30, 2021

/THU N NGUYEN/Examiner, Art Unit 2154